Exhibit 10

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
March 20, 2015, is entered into by and among CONTINENTAL MATERIALS CORPORATION,
a Delaware corporation (the “Company”), the financial institutions that are or
may from time to time become parties to the Credit Agreement referenced below
(together with their respective successors and assigns, the “Lenders” and each,
a “Lender”), and THE PRIVATEBANK AND TRUST COMPANY, an Illinois state chartered
bank as Administrative Agent for each Lender (the “Administrative Agent”). 
Capitalized terms used herein and not otherwise defined shall have the meanings
given to such terms in the Credit Agreement referenced below.

 

WHEREAS, the Lender previously made available to the Company a credit facility
pursuant to the terms and conditions of that certain Amended and Restated Credit
Agreement, dated as of November 18, 2011, by and among the Company, the Lender
and the Administrative Agent, as amended by that certain First Amendment to
Credit Agreement, dated as of March 21, 2013, by and among the Company, the
Lender and the Administrative Agent, as amended by that certain Second Amendment
to Credit Agreement, dated as of March 20, 2014, by and among the Company, the
Lender and the Administrative Agent, as amended by that certain Third Amendment
to Credit Agreement, dated as of August 11, 2014, by and among the Company, the
Lender and the Administrative Agent, and as amended by that certain Fourth
Amendment to Credit Agreement, dated as of November 13, 2014, by and among the
Company, the Lender and the Administrative Agent (as further amended, restated
or supplemented from time to time, the “Credit Agreement”);

 

WHEREAS, as of the date hereof, the Revolving Commitment is $18,000,000; and

 

WHEREAS, the parties to this Amendment desire to amend the Credit Agreement to,
among other things, (i) waive testing of the Minimum EBITDA covenant for the
Computation Period ending January 3, 2015, and (ii) modify the financial
covenants, in each case, on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises, to induce the Lender and
Administrative Agent to enter into this Amendment, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is hereby agreed by the parties hereto as follows:

 

Incorporation of Recitals.  The foregoing recitals are hereby incorporated into
and made a part of this Amendment.

 

Amendment of the Credit Agreement.  It is hereby agreed and understood that,
subject to the complete fulfillment and performance of the conditions precedent
set forth in Section 4 of this Amendment, the Credit Agreement is hereby amended
and modified as follows:

 

Section 11.13.1 of the Credit Agreement is hereby amended and restated in its
entirety and replaced with the following:

 

“11.13.1 Minimum Fixed Charge Coverage Ratio.  Not permit the Fixed Charge
Coverage Ratio for any Computation Period referenced below to be less than the
applicable amount set forth below:

 

Computation
Period Ending

 

Fixed Charge
Coverage Ratio

 

 

 

 

 

October 3, 2015 and each Fiscal Quarter end thereafter

 

1.15 to 1.0”

 

 

Section 11.13.2 of the Credit Agreement is hereby amended and restated in its
entirety and replaced with the following:

 

“11.13.2 Minimum Tangible Net Worth.  Not permit (a) Tangible Net Worth as of
the last day of the Computation Period ending January 3, 2015 to be less than
$31,000,000,(b) Tangible Net Worth as of the last day of the Computation Period
ending April 4, 2015 to be less than $30,000,000, and (c) Tangible Net Worth as
of the last day of any Computation Period (commencing with the Computation
Period ending July 4, 2015) to be less than $31,000,000 (provided that the
required amount of Tangible Net Worth shall increase (but not decrease) each
Fiscal Year, commencing with Fiscal Year 2016, by an amount equal to fifty
percent (50%) of the Consolidated Net Income for the immediately preceding
Fiscal Year.”

 

Section 11.13.6 of the Credit Agreement is hereby amended and restated in its
entirety and replaced with the following:

 

--------------------------------------------------------------------------------


 

“11.13.6 Minimum EBITDA.  Not permit EBITDA for any Computation Period
referenced below to be less than the applicable amount set forth below:

 

Computation Period Ending

 

EBITDA

 

 

 

 

 

April 4, 2015

 

$

750,000

 

 

 

 

 

July 4, 2015

 

$

1,500,000

”

 

Exhibit B to the Credit Agreement (Compliance Certificate) shall be revised as
necessary to reflect the foregoing modifications to the financial covenants
contained in the Credit Agreement.

 

Amendment of the Loan Documents.  It is hereby agreed and understood by the
Administrative Agent, each Lender and the Company that, subject to the complete
fulfillment and performance of the conditions precedent set forth in Section 4
of this Amendment and effective as of the effective date of this Amendment, each
reference to the Credit Agreement, the Revolving Loan, the Amended and Restated
Revolving Loan Note and/or any other defined terms or any Loan Documents in any
Loan Documents shall be deemed to be a reference to any such defined terms or
such agreements as such terms or agreements are amended or modified by this
Amendment.  Any breach of any representation, warranty, covenant or agreement
contained in this Amendment shall be deemed to be an Event of Default for all
purposes of the Credit Agreement.

 

Conditions Precedent.  The effectiveness of this Amendment and the obligations
of the Administrative Agent and each Lender hereunder are subject to the
satisfaction, or waiver by the Administrative Agent, of the following conditions
precedent on or before the date hereof (unless otherwise provided or agreed to
by the Administrative Agent) in addition to the conditions precedent specified
in Section 12.2 of the Credit Agreement:

 

The Company shall have paid and/or reimbursed all reasonable fees, costs and
expenses relating to this Amendment and owed to the Lender pursuant to the
Credit Agreement in connection with this Amendment.

 

The Company shall have delivered, or caused to be delivered, original fully
completed, dated and executed originals of (i) this Amendment, and (ii) such
other certificates, instruments, agreements or documents as the Administrative
Agent may reasonably request (each of the foregoing certificates, instruments,
agreements and documents described in this Section 4(B) (other than this
Amendment) which constitute Loan Documents are hereinafter referred to
collectively as the “Other Documents”).

 

The Company shall have delivered certified copies of all documents evidencing
any necessary corporate action, consents and governmental approvals (if any)
required for the execution, delivery and performance by the Loan Parties of this
Amendment and the Loan Documents referenced herein.

 

The following statements shall be true and correct and the Company, by executing
and delivering this Amendment to the Lender and the Administrative Agent, hereby
certifies that the following statements are true and correct as of the date
hereof:

 

Other than as expressly contemplated by this Amendment, since the date of the
most recent financial statements furnished by the Company to the Administrative
Agent (which financial statements were true and correct in all material respects
and otherwise conformed to the requirements set forth in the Credit Agreement
for such financial statements), there shall have been no change which has had or
will have a material adverse effect on the business, operations, properties or
financial condition of the Loan Parties taken as a whole;

 

The representations and warranties of the Company set forth in the Credit
Agreement and the other Loan Documents (as amended by this Amendment) are true
and correct in all respects on and as of the date of this Amendment with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, and no
Unmatured Event of Default or Event of Default has occurred and is continuing;
and

 

No consents, licenses or approvals are required in connection with the
execution, delivery and performance by the Company of this Amendment or the
Other Documents or the validity or enforceability against the Company of this
Amendment or the Other Documents which have not been obtained and delivered to
the Lender.

 

--------------------------------------------------------------------------------


 

Miscellaneous.

 

Except as expressly amended and modified by this Amendment, the Credit Agreement
and the other Loan Documents are and shall continue to be in full force and
effect in accordance with the terms thereof.

 

This Amendment may be executed by the parties hereto in counterparts, and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument.

 

This Amendment shall be construed in accordance with and governed by the
internal laws, and not the laws of conflict, of the State of Illinois.

 

The headings contained in this Amendment are for ease of reference only and
shall not be considered in construing this Amendment.

 

[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to
Credit Agreement to be duly executed as of the day and year first above written.

 

 

COMPANY:

 

 

 

CONTINENTAL MATERIALS CORPORATION

 

 

 

By:

/s/ Joseph J. Sum

 

 

Joseph J. Sum

 

 

Chief Financial Officer

 

 

 

 

 

ADMINISTRATIVE AGENT AND LENDER:

 

 

 

 

 

THE PRIVATEBANK AND TRUST COMPANY

 

 

 

By:

/s/ Richard Pierce

 

 

Richard Pierce

 

 

Managing Director

 

--------------------------------------------------------------------------------